Name: Commission Implementing Regulation (EU) 2019/257 of 13 February 2019 amending for the 294th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  international trade;  European construction;  civil law;  politics and public safety
 Date Published: nan

 14.2.2019 EN Official Journal of the European Union L 43/34 COMMISSION IMPLEMENTING REGULATION (EU) 2019/257 of 13 February 2019 amending for the 294th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 8 February 2019, the Sanctions Committee of the United Nations Security Council decided to delete four entries from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 under the heading Natural persons the following entries are deleted: Hassan Abdullah Hersi Al-Turki (alias (a) Hassan Turki, (b) Hassen Abdelle Fihiye, (c) Sheikh Hassan Abdullah Fahaih, (d) Hassan Al- Turki, (e) Hassan Abdillahi Hersi Turki, (f) Sheikh Hassan Turki, (g) Xasan Cabdilaahi Xirsi, (h) Xasan Cabdulle Xirsi). Date of birth: approximately 1944. Place of birth: Region V, Ethiopia (the Ogaden Region in eastern Ethiopia). Nationality: Somali. Address: Reported to be in Southern Somalia, lower Juba near Kismayo, mainly in Jilibe and Burgabo as of November 2012. Date of designation referred to in Article 2a (4) (b): 6.7.2004. Jamal Housni (alias (a) Djamel il marocchino, (b) Jamal Al Maghrebi, (c) Hicham). Date of birth: 22.2.1983. Place of birth: Morocco. Address: (a) Via Uccelli di Nemi 33, Milan, Italy, (b) Via F. De Lemene 50, Milan, Italy. Other information: In custody as at June 2009. Date of designation referred to in Article 2a (4) (b): 2.8.2006. Malik Muhammad Ishaq (alias Malik Ishaq). Address: Pakistan. Date of birth: approximately 1959. Place of birth: Rahim Yar Khan, Punjab Province, Pakistan. Nationality: Pakistani. Other information: (a) Physical description: heavy build with black eye colour, black hair colour and medium brown complexion with a heavy black beard; (b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Killed in Pakistan on 28.7.2015. Date of designation referred to in Article 7d(2)(i): 14.3.2014. Lavdrim Muhaxheri (alias (a) Abu Abdullah al Kosova, (b) Abu Abdallah al-Kosovi, (c) Abu Abdallah al-Kosovo); Date of birth: (a) 3.12.1989, (b) approximately 1987; Place of birth: Kaqanik/Kacanik; Address: Syrian Arab Republic (location as at September 2015). Date of designation referred to in Article 7d(2)(i): 29.9.2015.